Citation Nr: 0840583	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease with angina.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1967 to June 1969, to include a tour of duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) which denied increased 
evaluations for diabetes mellitus and coronary artery 
disease, and granted service connection for bilateral lower 
extremity peripheral neuropathy.  The peripheral neuropathy 
was not assigned a separate evaluation at that time; during 
the course of this appeal, the RO granted separate 10 percent 
evaluations for each leg in a June 2005 decision.

The Board notes that effective in September 2003, the veteran 
meets the minimum schedular requirements for a finding of 
total disability based on unemployability (TDIU) under 
38 C.F.R. § 4.16(a).  Moreover, he has alleged that he is 
totally disabled from his employment due to service connected 
disabilities.  The claim for TDIU is referred to the RO for 
appropriate action.

The issue of entitlement to an evaluation in excess of 30 
percent for coronary artery disease with angina is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Diabetes mellitus is manifested by use of oral 
hypoglycemics, insulin and diet for blood sugar control; 
there is no regulation of activity required for control of 
blood sugars.

2.  Left lower extremity peripheral neuropathy is manifested 
by mild to moderate sensory impairment and mild motor 
involvement of the superficial peroneal nerve, with 
complaints of numbness and pain of the foot.

3.  Right lower extremity peripheral neuropathy is manifested 
by mild to moderate sensory impairment and mild motor 
involvement of the superficial peroneal and femoral cutaneous 
nerves, with complaints of numbness and pain of the foot and 
thigh.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.3, 4.124a, Diagnostic Code 8522 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.3, 4.124a, Diagnostic Code 8522 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board first notes that the appeal with regard to 
evaluation of bilateral peripheral neuropathy of the lower 
extremities arises from the initial grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

Here, the October 2003 correspondence to the veteran did not 
provide legally sufficient notice to the veteran regarding 
his remaining claim, involving increased evaluation for 
diabetes mellitus.  Although the letter did discuss the 
elements of the claim and identified the respective 
responsibilities of the veteran and VA in obtaining evidence, 
it failed to inform the veteran that evidence regarding his 
disability's impact on his occupational functioning would be 
helpful in substantiating his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice instead informed the veteran that general evidence 
showing worsening of his condition was required.  Such error 
is harmless, however, as the veteran has amply demonstrated 
his actual knowledge of what evidence and information was 
required to substantiate his claim.  He has specifically 
addressed the evaluation criteria, and has described the 
impact of his condition on his occupational functioning.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
outpatient treatment records are associated with the file, 
and the veteran has been afforded several VA examinations.  
Further, the veteran has supplied statements and objective 
test results from a number of private providers.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim

Evidence

Private medical records from KMC for the period of 1996 to 
2002 reveal ongoing complaints of low back pain; the veteran 
was noted to be totally disabled from work due to a back 
injury.  

During a September 1999 private electromyographic (EMG) 
examination by Dr. JP,  mild to moderate distal lower 
extremity sensory and mild motor abnormalities were noted.  
The examiner stated that these were "consistent with a mild 
to moderate diabetic peripheral polyneuropathic process."  
The examiner also stated that the possibility of lumbar 
radiculopathy could not be excluded, but all abnormalities on 
the EMG could be attributed to polyneuropathy.

The veteran participated in an Agent Orange examination in 
March 2001.  At that time, he reported no numbness or 
tingling of the extremities, though some left foot vibratory 
sense was lacking on examination.  

In June 2002, Dr. MLO, the veteran's treating physician, 
stated that the veteran managed his diabetes with oral 
hypoglycemics and diet.  He was also started on insulin in 
June 2002.  He was seen every three months, and had no 
periods of hospitalization for ketoacidosis or hypoglycemia.  
The doctor described the veteran's diabetic neuropathy as 
mild.

A VA examination was performed in October 2002.  The veteran 
denied any symptoms of peripheral neuropathy.  He did report 
some numbness of toes of the right foot, but this had 
developed following surgery on the heel.  His great toes felt 
cold all the time, but sensation was intact.  

Dr. MLO provided an updated statement in July 2003.  He 
stated that the veteran "is on both insulin and oral 
medications.  He is, of course, on a restricted diet.  This 
has also significantly restricted his activities."  The 
doctor then stated "[i]n addition to his restricted 
activities, caused by his [degenerative joint disease], he 
suffers from Peripheral Neuropathy, 2nd to his diabetes."

In December 2003, a VA examination was conducted.  The 
veteran complained of pain and numbness of the thigh, and 
reported that his right leg had been cold for three to four 
years.  His toes were cold and numb.  The examiner noted that 
the veteran did not make these complaints of his regular 
treatment visits.  Physical examination showed good pulses 
and skin temperature and texture was normal.  Sensory 
examination was also normal.  The area of the thigh reported 
to be giving problems was consistent with impairment of the 
lateral femoral cutaneous nerve due to diabetes.  It caused 
no functional impairment.  The examiner noted the September 
1999 EMG results.  Right lateral femoral cutaneous neuropathy 
and mild [to] moderate peripheral neuropathy, both related to 
diabetes, were diagnosed.

With regard to the underlying diabetes, the examiner noted 
that the veteran used insulin and oral medications for blood 
sugar control.  He also referred to the statement of Dr. MLO, 
and indicated that in accordance with that letter, none of 
the veteran's limitations were due to diabetes.  

In May 2004, Dr. SP, a private podiatrist, reported that he 
had been treating the veteran for intermittent 
musculoskeletal and neuritic pain, which was causing 
functional impairment with mild to moderate weight bearing.  
Objective testing was consistent with severe sensory and mild 
motor nerve involvement of the lower extremities, due to 
diabetes.  The EMG testing relied upon by Dr. SP is dated in 
March 2004.  Dr. JP again conducted the testing, and found 
that sensory involvement had progressed since September 1999, 
but motor involvement was stable.

VA outpatient records from November 2002to June 2005 reveal 
ongoing treatment of diabetes with oral medications and 
insulin.  There is no evidence of hospitalization for 
hypoglycemic reactions or ketoacidosis.  He also used 
Neurontin for neuropathy, which was helpful.  During a 
neurology consultation in October 2004, decreased pinprick, 
light touch, and vibratory sensation were noted in the lower 
extremities to mid thigh.  Deep tendon reflexes were 
diminished but present.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here, as the evidence of record reveals that over 
the course of the appellate period, the disabilities at issue 
have remained fairly stable.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diabetes Mellitus, Type II

Diabetes mellitus is rated under Diagnostic Code 7913.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. §  
4.119.

The veteran alleges that he must restrict or regulate his 
activities due to diabetes, and hence is entitled to a 
higher, 40 percent evaluation.  

The evidence of record does not support the assignment of an 
evaluation in excess of 20 percent.  All evaluations higher 
than 20 percent require a finding that activity is regulated.  
In the context of diabetes, "regulation of activities" 
refers not to physical capacity, but to the need to avoid 
strenuous activity so as to maintain a certain level of blood 
sugar control.  No such finding is possible here.

The sole doctor to opine that restriction of activity was 
required is Dr. MLO, who offered conflicting statements.  
Initially, in a July 2003 statement, he indicated that 
"this," apparently referring to use of insulin, 
hypoglycemics, and diet for diabetic control, "has 
significantly restricted his activities."  In the following 
paragraph, however, Dr. MLO stated that the restricted 
activity was "caused by his [degenerative joint disease.]"  
A VA doctor reviewing this statement concluded, and agreed, 
that any restrictions of activity were not related to 
diabetes.

Moreover, even if the restriction was associated with 
diabetes, there is no evidence supporting a finding that such 
was related to blood sugar control.  It was instead a 
limitation of physical capacity.  No doctor indicates that 
activity was to be avoided; at best, Dr. MLO indicates there 
are some activities which had to be foregone for convenience 
or comfort, not blood sugar control.  The Board notes that 
throughout the appellate period, the veteran has been 
encouraged by doctors to attend physical therapy and exercise 
programs for conditioning purposes.  Breaks from this 
activity have been related to physical injury, such as to the 
left ankle, and not to diabetes.  Entitlement to an increased 
evaluation under the rating schedule is not warranted.  
38 C.F.R. § 4.119, Code 7913.

Consideration has been given to assignment of an 
extraschedular evaluation for diabetes.  The evidence of 
record does not show, however, such unusual or exceptional 
circumstances as to render the application of the schedule 
impractical or insufficient.  The veteran has not been 
subject to frequent hospitalizations due to diabetes, nor is 
there evidence that diabetes has markedly interfered with his 
employment.  Referral for extraschedular consideration is 
therefore not appropriate.  38 C.F.R. § 3.321(b)(1).

Peripheral Neuropathy

As the left and right legs are rated under the same 
Diagnostic Code and are subject to the same analysis, they 
are discussed together below.

The veteran's bilateral peripheral neuropathy is evaluated 
under Diagnostic Code 8522, for impairment of the 
musculocutaneous, or superficial peroneal, nerve.  Mild 
incomplete paralysis is rated noncompensably (0 percent) 
disabling; moderate incomplete paralysis is rated 10 percent 
disabling; and severe incomplete paralysis is rated 20 
percent disabling.  Complete paralysis of the 
musculocutaneous (superficial peroneal) nerve, eversion of 
foot weakened, is rated 30 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that 1999 and 2004 EMG testing does show a 
mild motor component of the peripheral neuropathy.  No 
functional impairment due to the motor involvement is found 
by any examiner or reported by the veteran.  The main 
complaint with regard to both legs is sensory in nature, and 
hence the evaluation is limited to that for moderate 
impairment.  Under Code 8522, that is 10 percent.  Moreover, 
in describing the symptoms, doctors objectively note the 
peripheral neuropathy is mild to moderate.  Monofilament 
testing is generally intact and "protective sensation" is 
present.  This is consistent with the assignment of a 10 
percent evaluation.  Subjective reports by the veteran are 
limited to complaints of cold and numbness of the toes; an 
identified numb area on the right thigh was found to be 
"clinically insignificant" on examination and the veteran 
makes no complaints regarding it.  An evaluation in excess of 
10 percent for peripheral neuropathy of either the left or 
right foot is not warranted.

Consideration has been given to evaluation under Diagnostic 
Codes 8520 to 8525, all of which include consideration of 
impairment of the feet and toes.  Several provide a higher, 
20 percent evaluation for moderate impairment.  Rating under 
a different Code is not appropriate in this case, however.  
Code 8522 assigns evaluation based on the nerve specifically 
identified as affected in objective testing, and hence best 
reflects the expected manifestation of impairment of that 
nerve due to peripheral neuropathy.

The Board additionally finds that referral for an 
extraschedular evaluation for peripheral neuropathy of either 
the left or right foot is not warranted.  The evidence of 
record does not show such unusual or exceptional 
circumstances as to render the application of the schedule 
impractical or insufficient.  The veteran has not been 
subject to frequent hospitalizations due to peripheral 
neuropathy, nor is there evidence that neuropathy has 
markedly interfered with his employment.  Referral for 
extraschedular consideration is therefore not appropriate.  
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right foot is denied.




REMAND

As was noted above, the VCAA imposes upon VA certain duties 
to notify and assist a veteran regarding his claim.  For an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The veteran's service connected coronary artery disease with 
angina in rated under Diagnostic Code 7005, which includes 
specific findings and measurements upon which entitlement to 
various evaluations are based.  Therefore, general notice to 
the veteran of the need to show a worsening of his condition 
is not sufficient.  He must be made aware of the specific 
criteria applicable to his claim.  Vazquez-Flores, supra.  
The notice provided the veteran in this case failed to 
include the criteria; it merely told him he needed to show a 
worsening of his heart condition.  Although the June 2005 
statement of the case did provide the text of the schedule, 
the veteran has not demonstrated that he understands what 
evidence and information is still required to substantiate is 
claim, as his submissions continue to describe functional 
impairment without reference to objective testing.  The error 
in the notice cannot therefore be considered harmless, and a 
remand is required for proper notice.

The Board further notes that the last heart examination, with 
an exercise stress test, was performed in December 2003.  
Given the passage of time, a new examination is required to 
obtain current findings.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Notice should include the rating criteria 
under all potentially applicable 
Diagnostic Codes, including 7005.

2.  Schedule the veteran for a VA heart 
examination.  The examiner is asked to 
describe the current status of the 
veteran's disability.  Exercise stress 
testing should be performed, and a current 
METS level provided.  If such testing is 
medically contraindicated, that must be 
clearly stated and an estimated METS level 
provided.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


